DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Information Disclosure Statement
The information disclosure statement (IDS), filed on 01/21/2020 has been considered.  Please refer to Applicant's copy of the 1449 submitted herewith.

Election/Restrictions
Applicant's election with traverse of Group I, claims 1-14 and 18-20, where the species of polyamide is PA6,6/6I, magnesium hydroxide is the etchable filler, and vinylsilane is the coating in the reply filed on 01/11/2021 is acknowledged.  The traversal is on the ground(s) that “there would not be a serious burden on the Office if restriction were not required because a search of the prior art relevant to the claims of Group I would provide relevant prior art for Group II.”  This is not found persuasive because different fields of search are required for the different inventions and so there would be a serious search burden.  MPEP 808.02.
Applicant at page 1 also traverses the requirement for an election of species by arguing that “there would not be a serious burden […] because search of the prior art relevant to one species would provide the relevant prior art for other species.”  This is not persuasive because different fields of search are required for the different species.  Page 2 further makes the circular argument that the “unsupported statement that species are different because they are chemically distinct is not sufficient to support an election of species […] search parameters for one type of compound […] would most certainly uncover art relating to others.”  This is not persuasive because applicant confounds the two separate standards for a 39 different species of polyamide recited as well as “copolymer, terpolymers, and mixtures thereof.”  A search of the different species individually, as well as their combinations as copolymers, terpolymers, or mixtures of any size would be unduly burdensome on the Office.  As such, applicant’s arguments fail.
The requirement is still deemed proper and is therefore made FINAL.

Scope of the Elected Invention
Claims 15-17 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected injection-molded article, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on 01/11/2021.
The scope of the elected subject matter that will be examined and searched is as follows:
Group I, claims 1-14 and 18-20, drawn to a polyamide composition, wherein the species of:
polyamide PA6,6/6I,
etchable filler is magnesium hydroxide, and
coating is vinylsilane.

Specification
The abstract of the disclosure is objected to because it contains text (e.g., the title of the invention) other than that of the abstract itself.  Correction is required.  See MPEP § 608.01(b).
The abstract of the disclosure does not commence on a separate sheet in accordance with 37 CFR 1.52(b)(4) and 1.72(b). A new abstract of the disclosure is required and must be presented on a separate sheet, apart from any other text.

Claim Objections
Claims 12-14 are objected to because of the following informalities:  
Claim 12 at line 2 recites “wherein the composition has” that should be deleted because it is redundant.
Claim 13 at lines 1-2 recites “wherein the polyamide is a copolymer comprising PA-66 and PA-6, wherein the copolymer comprises PA-6 ranging from 2 wt.% to 20 wt.%”.  This is redundant and should be amended as:
wherein the polyamide is a copolymer comprising PA-66 and from 2 wt.% to 20 wt.% PA-6, 
Claim 13 at line 4 contains the redundant recitation “, wherein the composition has” that should be replaced with --- and ---
Claim 14 at lines 4-5 contains the redundant recitation “wherein the composition has” that should be replaced with --- and ---
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 18-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 18 at line 9 recites “a tensile strength” but does not indicate the standard for determining the same.  For the purposes of the rejections below, the quantity will be interpreted as measured at ASTM D638.  See specification at [0072].

Appropriate correction is required.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-14 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Baierweck et al. (US 5482985 A).
With respect to claim 1, Baierweck at claim 1 discloses a flameproofed thermoplastic molding material containing:
A) from 40 to 98% by weight of a thermoplastic polyamide, 
B) from 0.5 to 30% by weight of melamine cyanurate, 
C) from 0.5 to 50% by weight of magnesium hydroxide, 
D) from 1 to 50% by weight of a fibrous or particulate filler or of a mixture thereof which differs from B) and C) and 
E) from 0 to 30% by weight of conventional addiitives or processing assistants. 
Claim 4, Col. 2 lines 24-25 disclose PA6, PA6,6, polyhexamethylenesebacamide (PA6,10), and polyamide 6/6T as suitable for polyamide A).  As the particulate filler, claim 3 discloses kaolin.

Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977).  
The present specification at [0013] explains that:
polyamide compositions having specific amounts of polyamide, surface-treated etchable fillers, minerals, and optional additives, form injection-molding articles that demonstrate both improved aesthetic and mechanical properties without any, or very little, glass fibers present in the polyamide composition. The synergistic combination of components of the polyamide composition improve the surface appearance of injection-molded articles, while providing improved mechanical properties without any glass fibers. It has been found that polyamide compositions including the aforementioned components, improve surface appearance as characterized by the orange peel Rating (R-value), distinctness of image (DOI), longwave, shortwave, and dullness (du), of injection-molded articles.
(emphasis added).
Baierweck similarly teaches a composition for molding containing a polyamide, ethcable filler, semi-structural mineral, and an optional additives in amounts overlapping the presently claimed ranges.
While Baierweck does not directly disclose an R-value of the composition, since each of the claimed components is present and rendered obvious by the teachings of Baierweck, a person having ordinary skill in the art before the effective filing date of the claimed invention would have reasonably expected the composition to possess an R-value within the presently claimed range.  Since the USPTO does not have equipment to carry out the analytical experiments, the burden is therefore shifted to the applicants to prove otherwise.
With respect to claim 2, Baierweck at claim 4, Col. 2 lines 24-25 disclose PA6, PA6,6, polyhexamethylenesebacamide (PA6,10), and polyamide 6/6T as suitable polyamides.
With respect to claim 3, Baierweck at Col. 2 lines 36-45 discloses that polyamide A) can be a partly aromatic, semicrystalline copolyamide composed of 20 to 90 weight percent of units A1) derived from terephthalate and hexamethylenediamine (6T), 0 to 50 weight percent of units derived from ε-
With respect to claim 4, Baierweck at Col. 5 lines 40-42 discloses as conventional additives: stabilizers, antioxidants, heat stabilizers, UV stabilizers, lubricants, mold release agents, dyes, pigments, and plasticizers.
With respect to claim 5, Baierweck teaches up to one weight percent of pigments and up to one weight percent of lubricants.  Col. 5 lines 43-44, Col. 6 lines 11-12.
With respect to claim 6, Baierweck at Col. 6 lines 12-16 discloses zinc stearate as lubricant.
With respect to claim 7, Baierweck at Col. 4 lines 47-49, Col. 5 lines 4-7 discloses magnesium hydroxide that is surface treated with a silane compound, like aminosilane.
With respect to claim 8, Baierweck at claim 1 discloses that the material contains a fibrous or particulate filler.  The composition does not contain glass fibers where the filler is a particulate filler only.
With respect to claim 9, Baierweck at Col. 5 line 27-29 discloses talc or kaolin as particulate filler.
With respect to claim 10, Baierweck differs from the present claim because it is silent as a distinctness of image (DOI) of the composition as measured by Byk Gardner Wave Scan meter.
Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977).  
The present specification at [0013] explains that:
polyamide compositions having specific amounts of polyamide, surface-treated etchable fillers, minerals, and optional additives, form injection-molding articles that demonstrate both improved aesthetic and mechanical properties without any, or very little, glass fibers present in the polyamide composition. The synergistic combination of components of the polyamide composition improve the surface appearance of injection-molded articles, while providing improved mechanical properties without any glass fibers. It has been found that polyamide compositions including the aforementioned components, improve surface appearance as characterized by the orange peel Rating (R-value), distinctness of image (DOI), longwave, shortwave, and dullness (du), of injection-molded articles.
(emphasis added).

While Baierweck does not directly disclose the DOI of the composition, since each of the claimed components is present and rendered obvious by the teachings of Baierweck, a person having ordinary skill in the art before the effective filing date of the claimed invention would have reasonably expected the composition to possess a DOI within the presently claimed range.  Since the USPTO does not have equipment to carry out the analytical experiments, the burden is therefore shifted to the applicants to prove otherwise.
With respect to claim 11, Baierweck differs from the present claim because it is silent as an R-value of the composition as measured by Byk Gardener Wave Scan meter.
Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977).  
The present specification at [0013] explains that:
polyamide compositions having specific amounts of polyamide, surface-treated etchable fillers, minerals, and optional additives, form injection-molding articles that demonstrate both improved aesthetic and mechanical properties without any, or very little, glass fibers present in the polyamide composition. The synergistic combination of components of the polyamide composition improve the surface appearance of injection-molded articles, while providing improved mechanical properties without any glass fibers. It has been found that polyamide compositions including the aforementioned components, improve surface appearance as characterized by the orange peel Rating (R-value), distinctness of image (DOI), longwave, shortwave, and dullness (du), of injection-molded articles.
(emphasis added).
Baierweck similarly teaches a composition for molding containing a polyamide, ethcable filler, semi-structural mineral, and an optional additives in amounts overlapping the presently claimed ranges.
While Baierweck does not directly disclose an R-value of the composition, since each of the claimed components is present and rendered obvious by the teachings of Baierweck, a person having ordinary skill in the art before the effective filing date of the claimed invention would have reasonably 
With respect to claim 12, Baierweck is silent as to the density and melting point range of the composition.
“Products of identical chemical composition can not have mutually exclusive properties.” A chemical composition and its properties are inseparable. Therefore, if the prior art teaches the identical chemical structure, the properties applicant discloses and/or claims are necessarily present. In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990).  See MPEP 2112.01.
Here, Baierweck teaches a composition containing each of the presently claimed components in claimed amounts, where the composition melting point and density are largely determined by the matrix polymer (polyamide).  Like the present application, claim 4, Col. 2 lines 24-25 disclose PA6, PA6,6, polyhexamethylenesebacamide (PA6,10), and polyamide 6/6T as suitable polyamides.
Accordingly, a person having ordinary skill in the art before the effective filing date of the claimed invention would have reasonably expected the composition of Baierweck to have a density and a melting point within the claimed range of each.
With respect to claim 13, Baierweck at Col. 2 lines 36-45 discloses that polyamide A) can be a partly aromatic, semicrystalline copolyamide composed of 20 to 90 weight percent of units A1) derived from terephthalate and hexamethylenediamine (6T), 0 to 50 weight percent of units derived from ε-caprolactam (PA6), 0 to 80 weight percent units A3) derived from adipic acid and hexamethylenediamine (PA 6,6), and 0 to 40 weight percent further polyamide forming monomers A4).  
Baierweck differs from the present claim because it is silent as distinctness of image (DOI) and an R-value of the composition as measured by Byk Gardener Wave Scan meter.
Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977).  
The present specification at [0013] explains that:
It has been found that polyamide compositions including the aforementioned components, improve surface appearance as characterized by the orange peel Rating (R-value), distinctness of image (DOI), longwave, shortwave, and dullness (du), of injection-molded articles.
(emphasis added).
Baierweck similarly teaches a composition for molding containing a polyamide, ethcable filler, semi-structural mineral, and an optional additives in amounts overlapping the presently claimed ranges.
While Baierweck does not directly disclose a DOI and an R-value of the composition, since each of the claimed components is present and rendered obvious by the teachings of Baierweck, a person having ordinary skill in the art before the effective filing date of the claimed invention would have reasonably expected the composition to possess a DOI and an R-value within the presently claimed range.  Since the USPTO does not have equipment to carry out the analytical experiments, the burden is therefore shifted to the applicants to prove otherwise.
With respect to claim 14, Baierweck at Col. 3 lines 45-51 discloses a polyamide (A) containing, in relevant part, units A3) derived from adipic acid and hexamethylenediamine (6,6) and 20 to 30 percent by weight units A4) derived from isophthalic acid and hexamethylenediamine (6I).
Baierweck differs from the present claim because it is silent as i) the density of the composition; and ii) the distinctness of image (DOI) and an R-value of the composition as measured by Byk Gardener Wave Scan meter.
Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977).  
As to i), “products of identical chemical composition can not have mutually exclusive properties.” A chemical composition and its properties are inseparable. Therefore, if the prior art teaches the identical In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990).  See MPEP 2112.01.
Here, Baierweck teaches a composition containing each of the presently claimed components in claimed amounts, where the composition density are largely determined by the matrix polymer (polyamide).  Like the present application, claim 4, Col. 2 lines 24-25 disclose PA6, PA6,6, polyhexamethylenesebacamide (PA6,10), and polyamide 6/6T as suitable polyamides.
Accordingly, a person having ordinary skill in the art before the effective filing date of the claimed invention would have reasonably expected the composition of Baierweck to have a density within the claimed range.
As to ii), the present specification at [0013] explains that:
polyamide compositions having specific amounts of polyamide, surface-treated etchable fillers, minerals, and optional additives, form injection-molding articles that demonstrate both improved aesthetic and mechanical properties without any, or very little, glass fibers present in the polyamide composition. The synergistic combination of components of the polyamide composition improve the surface appearance of injection-molded articles, while providing improved mechanical properties without any glass fibers. It has been found that polyamide compositions including the aforementioned components, improve surface appearance as characterized by the orange peel Rating (R-value), distinctness of image (DOI), longwave, shortwave, and dullness (du), of injection-molded articles.
(emphasis added).
Baierweck similarly teaches a composition for molding containing a polyamide, ethcable filler, semi-structural mineral, and an optional additives in amounts overlapping the presently claimed ranges.
While Baierweck does not directly disclose a DOI and an R-value of the composition, since each of the claimed components is present and rendered obvious by the teachings of Baierweck, a person having ordinary skill in the art before the effective filing date of the claimed invention would have reasonably expected the composition to possess a DOI and an R-value within the presently claimed range.  Since the USPTO does not have equipment to carry out the analytical experiments, the burden is therefore shifted to the applicants to prove otherwise.
With respect to claim 18, Baierweck at claim 1 discloses a flameproofed thermoplastic molding material containing:

B) from 0.5 to 30% by weight of melamine cyanurate, 
C) from 0.5 to 50% by weight of magnesium hydroxide, 
D) from 1 to 50% by weight of a fibrous or particulate filler or of a mixture thereof which differs from B) and C) and 
E) from 0 to 30% by weight of conventional addiitives or processing assistants. 
Claim 5 specifies a silane-treated magnesium hydroxide as component C).  As the particulate filler, claim 3 discloses kaolin as particulate filler D).
Baierweck differs from the present claim because it is silent as the distinctness of image (DOI) as measured by Byk Gardener Wave Scan meter and tensile strength of the composition.
Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977).  
The present specification at [0013] explains that:
polyamide compositions having specific amounts of polyamide, surface-treated etchable fillers, minerals, and optional additives, form injection-molding articles that demonstrate both improved aesthetic and mechanical properties without any, or very little, glass fibers present in the polyamide composition. The synergistic combination of components of the polyamide composition improve the surface appearance of injection-molded articles, while providing improved mechanical properties without any glass fibers. It has been found that polyamide compositions including the aforementioned components, improve surface appearance as characterized by the orange peel Rating (R-value), distinctness of image (DOI), longwave, shortwave, and dullness (du), of injection-molded articles.
(emphasis added).
Baierweck similarly teaches a composition for molding containing a polyamide, ethcable filler, semi-structural mineral, and an optional additives in amounts overlapping the presently claimed ranges.
While Baierweck does not directly disclose a DOI as measured by Byk Gardener Wave Scan meter and tensile strength of the composition, since each of the claimed components is present and rendered obvious by the teachings of Baierweck, a person having ordinary skill in the art before the .

Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over Baierweck et al. (US 5482985 A) as applied to claim 18 above, and further in view of Roth et al. (US 9133322 B2) and Bossennec et al. (US 2007/0270531 A1).
With respect to claim 19, Baierweck at Col. 6 line 12-16 discloses including up to one weight percent of zinc stearate.
Baierweck at Col. 5 lines 40-42 teaches that the composition may also include further additives like dyes, pigments, and stabilizers, but is silent as to a content of i) nigrosine and ii) substituted piperidine compound.
As to i), Roth at Col. 1 line 33-38 teaches nigrosine as a known black colorant for polyamides that has surface-modifying effects.  Nigrosine is included in an amount of 0.08 to 4 percent by weight or from 0.2 to 1.5 weight percent.  Col. 2 lines 63-65.
Given that Baierweck includes dyes or pigments and the advantages of nigrosine taught by Roth, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to include nigrosine within the claimed range so as to color the polyamide black with surface effects.
As to ii), Bossennec at abstract teaches polyamide-based compositions stabilized by including at least one stabilizer having at least one hindered amine functional group.  [0018]-[0019] exemplifies the light stabilizer Nylostab S-EED of the formula:

    PNG
    media_image1.png
    179
    493
    media_image1.png
    Greyscale


Given that Baierweck permits stabilizers and the advantages of the substituted piperidine compound taught by Bossennec, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to include a substituted piperidine compound within the claimed range in order to stabilize the composition such that it retains mechanical properties as well as improved dye uniformity and retention over time.

Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Baierweck et al. (US 5482985 A) as applied to claim 18 above, and further in view of Roth et al. (US 9133322 B2).
With respect to claim 20, Baierweck is silent as to a nucleating agent.
Roth at abstract discloses a polyamide molding composition containing nigrosine and at least one nucleating agent.  According to Col. 2 lines 20-30, Col. 2 lines 57-58 teach that the nucleating agent improves mechanical properties of the composition and increases the solidification rate of the material during processing.
Given Baierweck and Roth are both directed to polyamide compositions and the advantages of further including a nucleating agent taught by Roth, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to include a nucleating agent in order to improve mechanical properties and to increase the solidification rate of the material during processing.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1, 4, 9, and 11 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 16 of copending Application No. 16/455268 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because copending claim 16 discloses a polyamide composition comprising: 
from 40 wt. % to 80 wt. % of a polyamide; 
from 0.5 wt. % to 40 wt. % of a silane-coated magnesium hydroxide; 
from 5 wt. % to 30 wt. % of glass fiber having an average diameter up to 10 microns; 
less than 40 wt. % of kaolin; and 
from 0.1 wt. % to 13 wt. % of additive.
Copending claim 16 differs from the present claims only because it is silent as to an R-value of the composition as measured by Byk Gardner Wave Scan meter.
Those portions of the specification which provide support for the patent claims may also be examined and considered when addressing the issue of whether a claim in the application defines an obvious variation of an invention claimed in the patent. In re Vogel, 422 F.2d 438, 441-42, 164 USPQ 619, 622 (CCPA 1970). The court in Vogel recognized “that it is most difficult, if not meaningless, to try to 
In this case, the copending specification at [0008] specifies that “the composition has a R-value greater than 7 as measured by Byk Gardener Wave Scan meter.”  The R-value may range from 5 to 11, which corresponds to the surface appearance (orange peel) of the composition when metal-plated and injection-molded [0080], [0075].
Accordingly, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to prepare a polyamide composition as claimed, given that claim 16 of ‘268 discloses a polyamide composition containing a polyamide, etchable filler, semi-structural material, and an additive in amounts overlapping the presently claimed amounts and its disclosure teaches an R-value overlapping the present claimed range to achieve a certain appearance of molded articles prepared from the same. 
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claim 18 is provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 16 of copending Application No. 16/455268 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because copending claim 16 discloses a polyamide composition comprising: 
from 40 wt. % to 80 wt. % of a polyamide; 
from 0.5 wt. % to 40 wt. % of a silane-coated magnesium hydroxide; 
from 5 wt. % to 30 wt. % of glass fiber having an average diameter up to 10 microns; 
less than 40 wt. % of kaolin; and 
from 0.1 wt. % to 13 wt. % of additive.
Copending claim 16 differs from the present claim only because it is silent as to a distinctness of image of the composition as measured by Byk Gardner Wave Scan meter and its tensile strength.
In re Vogel, 422 F.2d 438, 441-42, 164 USPQ 619, 622 (CCPA 1970). The court in Vogel recognized “that it is most difficult, if not meaningless, to try to say what is or is not an obvious variation of a claim,” but that one can judge whether or not the invention claimed in an application is an obvious variation of an embodiment disclosed in the patent which provides support for the patent claim.
Here, the distinctness of image (DOI) corresponds to the brilliance and gloss of the composition when metal-plated and injection-molded.  [0075]-[0076]. [0079] teaches that the injection molded articles produces from the polyamide composition have a DOI of from 50 to 99.9, wherein values closer to 100 have a smoother and glossier surface.  [0070] teaches a tensile strength of from 120 MPa to 150 MPa.  [0014] explains that articles prepared from the composition exhibit improved aesthetic and mechanical properties.
Accordingly, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to prepare a polyamide composition as claimed, given that claim 16 of ‘268 discloses a polyamide composition containing a polyamide, etchable filler, semi-structural material, and an additive in amounts overlapping the presently claimed amounts and its disclosure teaches DOI and tensile strength values overlapping the present claimed ranges to improve appearance and mechanical properties of molded articles prepared from the same. 
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure.  CN 103642212 A, CN 105219071 A, CN 104693795 A are cited for general interest.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSEPHINE L CHANG whose telephone number is (571)270-3522.  The examiner can normally be reached on Monday-Thursday 7:30 am- 5 PM, alternate Fridays.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ling-Siu Choi can be reached on (571)272-1098.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JOSEPHINE L CHANG/Primary Examiner, Art Unit 1768